Downer, J.
The defendant contends that the state, by virtue of the agreement entered into by the bank, had a lien on the state bonds deposited with the bank comptroller, or the interest falling due thereon, for the payment of all installments due and unpaid on the bond of the bank; and that when the state bonds were withdrawn, and other securities, or moneys received in lieu thereof according to the provisions of the banking law, the lien, by operation of law, attached to such moneys or securities. ~W e know of no principle of law to that effect, and we have been referred to no authorities that sustain the position. The lien of the state (if lien there ever was) attached only to the interest money or coupons of the bonds. And when the bonds were withdrawn, and money left in their place which drew no interest, it is obvious that there was nothing left in lieu of the interest thereafter accruing. But the agreement between the bank and the state shows that the claim of the state was not intended to interfere with the operation of the banking law; and if the lien of the state attached to the bonds themselves, it could only attach while they were in the hands of the state treasurer; and there being no agreement for any lien or claim on other securities after the bonds were beyond the control of the officers of the state, we must hold the position untenable.
*2162. The defendant insists that the state has a right to set off its debt against the bank for the semi-annual installments remaining unpaid and past due at the time of the assignment by the bank to the relators, against its indebtedness to the bank. What indebtedness on the part of the state? Is the state indebted to the bank ? It was said in argument that the bank comptroller is an officer of the state, and the moneys deposited with him as such officer by the bank are in possession of the state; and that the state is the real trustee, holding all securities and moneys deposited under the banking law with either the state treasurer or bank comptroller. If the state is the real trustee and indebted to the bank for the moneys deposited with the bank comptroller to redeem its bills, then perhaps it might set off against such indebtedness that of the bank to the state. But it appears to us that our constitution, and the whole theory of the banking law, exclude the idea of any such indebtedness on the part of the state. If the state is so indebted, and its officers or agents unlawfully use the moneys or securities deposited with them by any of the banks, then the state would be liable to the banks for such defalcation or breach of trust on the part of the state treasurer or bank comptroller. We think that in carrying into effect the banking law, the state provides certain officers who shall act as trustees for the banks and the bill-holders, and has required them to give security for the faithful performance of their duties. In this respect they are similar to other public officers who receive and bold the moneys or property of individuals, such as the clerks of circuit courts and sheriffs. They and their sureties are liable to the individuals who suffer by their wrongful official acts. This, we bold, is true as to the bank comptroller, which is all that is necessary to decide in this case. It may be that a distinction should be made between the bank comptroller and state treasurer. The law of New York under which the decision *217in The People v. Walker, 21 Barb., 642, cited by defendant’s counsel, was made, is very different from our own banking law. In that case it appeared that the state bad actually assumed and paid the liabilities of the insolvent banks on account of their circulation, and was entitled to the contributions to the safety fund to re-imburse her.
"We are of opinion that the claim of the bank was assignable.
By the Court. — The motion to quash the alternative writ is overruled, and leave given to answer within twenty days.